Holmes, J.,
dissenting. The personal service rendered here is definitely not inconsequential. To the contrary, the major thing sought by the customer in taking his watch into the May Company is the cleaning and repairing of .such watch in order to *10restore its timekeeping capabilities. The mere fact that the watch movement of another previously repaired watch is inserted into the case does not render such exchange a sale within the meaning of R.C. 5739.01(B). Legally, no sale was effected for sales tax purposes.